Biggs, J.
Plaintiff’s amended petition states two causes of action. The first is an action to recover the undivided four-fifths of the amount of an insurance policy for $5,000. The plaintiffs, Amelia T. Reed, Martha Holcomb and Thomas J. Clark,' claimed to own the undivided amount sued for in equal shares. The court found by its decree that the claim as to Martha Holcomb and Thomas J. Clark was barred by the statute of limitations. The finding was in favor of Amelia T. Reed, and judgment was entered for her for $1,659.15. In the second count of the petition the plaintiffs seek to have the court declare that the deceased held the title to certain real estate in tru§t for *662them. The court held that the heirs of John Painter were necessary parties to such an action. From the judgment on the first count in fayor of Mrs. Reed, the defendant has sued out the present writ of error to this court.
By stipulation of parties our attention has been called to the fact, that the plaintiffs also complain of the decree of the court as to them, and have taken the case to the supreme court upon writ of error. It has been suggested by counsel that the cause pending here should, under the peculiar circumstances, be transferred to the supreme court. While the case does not fall strictly within the provisions of the statute (R. S. 1889, sec. 3300), we conceive it to be within its spirit. Where there are cross appeals or cross writs of error, and the supreme court has exclusive jurisdiction of one, the other ought to be transferred to that court so as to avoid a conflict of jurisdiction. Under such an interpretation of the section, we deem it our duty to transfer the case to the supreme court for final determination. It will be so ordered.
All the judges concur.